


Exhibit 10(a)(a)

USnq.doc

 

[ex10aai001.gif]

STOCK NOTIFICATION AND AWARD AGREEMENT

 

Name:

 

John Smith

 

Employee ID: 00123456

 

 

 

 

 

Manager Name:

 

John Doe

 

 

 

 

 

 

 

Department:

 

United States

 

 

 

[Introductory paragraphs, as appropriate: Congratulations on receiving a stock
award. This award reflects your management team’s recognition of your
significant contributions to Hewlett-Packard’s success.

 

HP has long been known for talented employees like you who have an unwavering
commitment to HP’s customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

 

Once again, congratulations on a job well done.]

 

Grant Date:  <GRANT DATE>

 

Grant Number: <Grant ID>

 

Grant Price:  <PRICE>

 

Award Amount:  <SHARES>

 

Award Type/Sub Type:  e.g. stock option, RSA, RSU, etc.

 

Expiration Date:  <EXPIRE DATE>

 

Plan:  <PLAN Description>

 

Program Type:  < description eg. Achievement>

 

Vesting Schedule:  [insert vesting]

 

Non-Qualified Stock Option

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above
between HEWLETT-PACKARD COMPANY, a Delaware corporation (“Company”), and the
Employee named above, is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Plan named above, a copy of which can
be found on the Stock Incentive Program website at:
http://hrcms01.atl.hp.com:6047/public/pages/home/en_US/index.htm or by written
or telephonic request to the Company Secretary, and which Plan is made a part
hereof; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the HR and Compensation Committee of the Board of Directors of the
Company or its delegates (“Committee”) has determined that the Employee shall be
granted a stock option under the Plan as hereinafter set forth;

 

NOW THEREFORE, the parties hereby agree that the Company grants the Employee a
stock option (“Stock Option”) to purchase the number of shares stated above of
its $0.01 par value voting Common Stock (“Share(s)”) upon the terms and
conditions set forth herein.

 

1.       This Stock Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

 

2.       The Grant Price is the price per Share set forth above.

 

3.       This Stock Option is not transferable by the Employee otherwise than by
will or the laws of descent and distribution, and is exercisable only by the
Employee during his lifetime. This Stock Option may not be transferred,
assigned, pledged or hypothecated by the Employee during his lifetime, whether
by operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.       This Stock Option will vest and become exercisable according to the
vesting schedule set forth above. Notwithstanding the foregoing, this Stock
Option shall be exercisable in full upon the retirement of the Employee, in
accordance with the applicable retirement policy, or permanent and total
disability, or upon his death.

 

5.       This Stock Option will expire on the expiration date set forth above,
unless sooner terminated or canceled in accordance with the provisions of the
Plan. You must exercise your award, if at all, on a day the New York Stock
Exchange is open for trading and before the expiration date noted above. The
Employee shall be solely responsible for exercising this Stock Option , if at
all, prior to its expiration date. The Company shall have no obligation to
notify the Employee of this Stock Option’s expiration.

 

6.       This Stock Option may be exercised by delivering to the Secretary of
the Company at its head office a written notice stating the number of Shares as
to which the Stock Option is exercised or by any other method the Committee has
approved; provided, however, that no such exercise shall be with respect to
fewer than twenty-five (25) Shares or the remaining Shares covered by the Stock
Option if less than twenty-five. The written notice must be accompanied by the
payment of the full Grant Price of such Shares. Payment may be in cash or Shares
or a combination thereof to the extent permissible under applicable law;
provided, however, that any payment in Shares shall be in strict compliance with
all procedural rules established by the Committee.

 

7.       All rights of the Employee in this Stock Option, to the extent that it
has not been exercised, shall terminate upon the death of the Employee (except
as hereinafter provided) or termination of his employment for any reason other
than retirement, in accordance with the applicable retirement policy, or
permanent and total disability, and in case of such retirement three (3) years
from the date thereof; provided, however, that in the event of the Employee’s
death his legal representative or designated beneficiary shall have the right to
exercise all or a portion of the Employee’s rights under this Stock Notification
and Award Agreement within the time prescribed for exercise after the death of
the Employee as provided herein. The representative or designee must exercise
the Stock Option within one (1) year after the death of the Employee, and shall
be bound by the provisions of the Plan. In all cases, however, this Stock Option
will expire no later than the expiration date set forth above.

 

8.       Regardless of any action the Company or the Employee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by him is and remains the Employee’s
responsibility and that the Company and or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Stock Option, including the grant,
vesting or exercise of this Stock Option, the subsequent sale of Shares acquired
pursuant to such exercise and receipt of any dividends; and (ii)  do not commit
to structure the terms or the grant or any aspect of this Stock Option to reduce
or eliminate the Employee’s liability for Tax-Related Items. Prior to the
exercise of this Stock Option, the Employee shall pay or make adequate
arrangements satisfactory to the Company and or the Employer to withhold all
applicable Tax-Related Items legally payable by the Employee from Employee’s
wages or other cash compensation paid to Employee by the Company and or the
Employer or from proceeds of the sale of Shares. Alternatively, or in addition,
if permissible under local law, the Company may (1) sell or arrange for the sale
of Shares that Employee acquires to meet the withholding obligation for
Tax-Related Items, and or (2) withhold in Shares, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount. In addition, Employee shall pay the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Employee’s participation in the Plan or

 

--------------------------------------------------------------------------------


 

Employee’s purchase of Shares that cannot be satisfied by the means previously
described. The Company may refuse to honor the exercise and refuse to deliver
the Shares if Employee fails to comply with Employee’s obligations in connection
with the Tax-Related Items.

 

9.       By accepting the grant of this Stock Option, the Employee acknowledges
and agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Stock
Notification and Award Agreement; (ii) the grant of this Stock Option is
voluntary and occasional and does not create any contractual or other right to
receive future grants of stock options, or benefits in lieu of stock options,
even if stock options have been granted repeatedly in the past; (iii) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (iv) the Employee’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate the Employee’s employment relationship at
any time with or without cause and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law;  (v)  the Employee is participating voluntarily in the Plan; (vi)  this
Stock Option is an extraordinary item that is outside the scope of the
Employee’s employment contract, if any; (vii) this Stock Option is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law;  (viii) in the event
that the Employee is not an employee of the Company, this Stock Option award
will not be interpreted to form an employment contract or relationship with the
Company, and furthermore, this Stock Option award will not be interpreted to
form an employment contract with the Employer or any Subsidiary or Affiliate of
the Company;  (ix) the future value of the underlying Shares is unknown and
cannot be predicted with certainty; (x) if the underlying Shares do not increase
in value, this Stock Option will have no value;  (xi) if the Employee exercises
this Stock Option and obtains Shares, the value of those Shares acquired upon
exercise may increase or decrease in value, even below the grant price; (xii) in
consideration of the grant of this Stock Option, no claim or entitlement to
compensation or damages shall arise from termination of this Stock Option or
diminution in value of this Stock Option or Shares purchased through exercise of
this Stock Option resulting from termination of the Employee’s employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and the Employee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Stock Notification and Award Agreement, the
Employee shall be deemed irrevocably to have waived any entitlement to pursue
such claim; and (xiii) notwithstanding any terms or conditions of the Plan to
the contrary, in the event of involuntary termination of the Employee’s
employment (whether or not in breach of local labor laws), the Employee’s right
to receive stock options and vest in stock options under the Plan, if any, will
terminate effective as of the date that the Employee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), the
Employee’s right to exercise this Stock Option after termination of employment,
if any, will be measured by the date of termination of the Employee’s active
employment and will not be extended by any notice period mandated under local
law; the Committee shall have the exclusive discretion to determine when the
Employee is no longer actively employed for purposes of this Stock Option.

 

10.     The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Employee’s participation
in the Plan. The Employee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, purchased, exercised, vested, unvested or outstanding
in the Employee’s favor for the purpose of implementing, managing and
administering the Plan (“Data”). The Employee understands that the Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Employee’s country or elsewhere and that the recipient country may have
different data privacy laws and protections than the Employee’s country. The
Employee understands that he may request a list with the names and addresses of
any potential recipients of the Data by contacting the local human resources
representative. The Employee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Employee may elect to deposit any
shares acquired upon the exercise of this Stock Option. Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage participation in the Plan. The Employee

 

--------------------------------------------------------------------------------


 

understands that he may, at any time, view Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting the local human resources representative in writing. The Employee
understands that refusing or withdrawing consent may affect the Employee’s
ability to participate in the Plan. For more information on the consequences of
refusing to consent or withdrawing consent, the Employee understands that he may
contact an HP local human resources representative.

 

11.     The Employee agrees to receive copies of the Plan, the Plan prospectus
and other Plan information, including information prepared to comply with laws
outside the United States, from the Stock Incentive Program website referenced
above and stockholder information, including copies of any annual report, proxy
and Form 10K, from the investor relations section of the HP website at
www.hp.com. The Employee acknowledges that copies of the Plan, Plan prospectus,
Plan information and stockholder information are available upon written or
telephonic request to the Company Secretary.

 

12.     The Plan is incorporated herein by reference. The Plan and this Stock
Notification and Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Employee with respect
to the subject matter hereof, and may not be modified adversely to the
Employee’s interest except by means of a writing signed by the Company and the
Employee. Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which a Stock Option properly granted under and pursuant to the Plan serves as
any part of the consideration furnished to the Employee. This Stock Notification
and Award Agreement is governed by the laws of the state of Delaware.

 

13.     If the Employee has received this or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 

14.     The provisions of this Stock Notification and Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

HEWLETT-PACKARD COMPANY

 

[ex10aai002.jpg]

Mark V. Hurd

Chairman, CEO and President

 

 

[ex10aai003.jpg]

 

Michael J. Holston

Executive Vice President, General Counsel and Secretary

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Please refer to the Stock Incentive Program website at
http://hrcms01.atl.hp.com:6047/public/pages/home/en_US/index.htm, as your
primary source for information on your award, including:

 

•      Your Stock Notification and Award Agreement (available to view and print
for 6 months from the notification date)

•      Your Stock Incentive Award Report

•      Information regarding how to exercise your stock options

•      Frequently Asked Questions on stock option awards

•      Hewlett-Packard Company Plan Prospectus

 

--------------------------------------------------------------------------------


 

•      Information for Non-US Employees

•      Applicable plan documents

 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals. If you have questions regarding your award, please discuss them with
your manager.

 

--------------------------------------------------------------------------------
